Case 4:19-cv-12364-MFL-RSW ECF No. 22 filed 05/29/20         PageID.204    Page 1 of 10



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

                                             :
 JERRY HUDDLESTON, on behalf of              : Case No.: 4:19-cv-12364
 himself and all similarly situated          :
 employees,                                  : Hon. Matthew F. Leitman
                                             :
                            Plaintiffs,      :
        v.                                   :
                                             :
 SLOAN ENVIRONMENTAL                         :
 SERVICES, INC., a Michigan                  :
 corporation, and ERIC SLOAN, an             :
 individual,                                 :
                                             :
                            Defendants.      :
                                             :

        JOINT MOTION FOR APPROVAL OF FLSA SETTLEMENT

       Plaintiffs Jerry Huddleston and Timothy Czekaj (referred to herein as

 “Plaintiffs”) and Defendants Sloan Environmental Services, Inc. and Eric Sloan

 (referred to herein as “Defendants”) file this Joint Motion for Approval of FLSA

 Settlement, and request that the Court approve the Parties’ Settlement Agreement

 attached hereto as “Exhibit A.” The Parties agree that the settlement set forth in the

 Settlement Agreement is fair and reasonable and that no hearing before the Court is

 needed or requested. This motion is supported by the accompanying Brief in

 Support.
Case 4:19-cv-12364-MFL-RSW ECF No. 22 filed 05/29/20          PageID.205    Page 2 of 10



                       BRIEF IN SUPPORT OF JOINT MOTION
                      FOR APPROVAL OF FLSA SETTLEMENT

                        I.     FACTUAL BACKGROUND

       On August 9, 2019, Plaintiff Huddleston filed a Complaint on behalf of

 himself and similarly situated employees of Defendant Sloan Environmental

 Services. (ECF No. 1). At the time of filing the Complaint, Timothy Czekaj also

 joined the lawsuit as an opt-in Plaintiff. (ECF No. 1-2). The Plaintiffs claim

 Defendants violated the Fair Labor Standards Act (FLSA), 29 U.S.C., § 201, et. seq.

 in allegedly failing to pay an overtime premium for hours worked in excess of 40

 hours in a workweek.        Plaintiffs claim they were non-exempt employees of

 Defendants and were not paid overtime as required by the FLSA. Defendants deny

 these allegations.

       On November 13, 2019, Plaintiffs filed their motion for conditional

 certification and Court-authorized notice (ECF No. 11), which was granted by the

 Court. (ECF No. 14). On January 8, 2020, Plaintiffs’ counsel disseminated notice of

 the lawsuit to thirty-three (33) putative collective members. (ECF No. 16). In

 response to the notice, one additional employee (Jerry Lawson) submitted a consent

 form. (ECF No. 19). During the discovery period, the parties mutually agreed to

 resolve this case as it would be more efficient to do so than to litigate these claims.

 The Parties produced the necessary timekeeping and payroll records and settlement

 negotiations ensued by and through counsel for both Parties. The Parties determined
Case 4:19-cv-12364-MFL-RSW ECF No. 22 filed 05/29/20          PageID.206     Page 3 of 10



 through this process that Plaintiff Lawson did not incur any overtime damages. The

 Parties, through their counsel, eventually negotiated a Settlement Agreement which

 is attached hereto as Exhibit A.

       The parties notified the Court that they reached a settlement on May 14, 2020,

 pending finalization of the Settlement Agreement and then proceeded to negotiate a

 resolution to Plaintiff’s claims for attorneys’ fees and costs. (ECF No. 20).

       Through their counsel, the Parties are familiar with the facts of the case and

 the legal issues raised by the pleadings. Both before and during litigation, the Parties

 conducted a thorough investigation of the merits of the respective claims and

 defenses. Informed by their knowledge of the underlying facts and the relevant law,

 the Parties, through counsel, have negotiated a settlement of the Plaintiffs’ FLSA

 claims, which includes:

       1) $2,500 toward alleged unpaid overtime to Plaintiff Huddleston plus $2,500
          in liquidated damages to Plaintiff Huddleston.
       2) $2,650 toward alleged unpaid overtime to Plaintiff Czekaj plus $2,650 in
          liquidated damages to Plaintiff Czekaj.
       3) $0 in monetary damages or relief to Plaintiff Lawson after a review of all
          records indicated he was not entitled to any alleged unpaid wages or
          liquidated damages.
       4) A payment of attorney’s fees and costs to Plaintiff’s counsel in the amount
          of: $16,670.
       The terms and conditions of the settlement as reflected in the attached

 Settlement Agreement are a product of the Parties’ mutual negotiations and represent

 a reasonable compromise of the disputed issues in this case. Additionally, the Parties
Case 4:19-cv-12364-MFL-RSW ECF No. 22 filed 05/29/20          PageID.207    Page 4 of 10



 believe that the certainty of the negotiated resolution is advantageous to the

 uncertainty of protracted litigation. The Settlement Agreement, as attached, includes

 every term and condition of settlement, and the Parties represent there are no outside

 terms or deals beyond the scope of that being submitted to the Court for review.

                          II.   STANDARD OF REVIEW

       This Court is aware of the standard for approving FLSA settlements under the

 Lynn’s Food Stores standards followed in the Sixth Circuit. As a general rule, “court

 approval is required for the settlement of claims for back wages or liquidated

 damages under the FLSA.” Arrington v. Mich. Bell Tel. Co., 2012 U.S. Dist. LEXIS

 157362, *1 (E.D. Mich. Nov. 2, 2012) (citing Lynn’s Food Stores, Inc. v. United

 States, 679 F.2d 1350, 1354 (11th Cir. 1982)).

       “The proper procedure for obtaining court approval of the settlement of FLSA

 claims is for the parties to present to the court a proposed settlement, upon which the

 district court may enter a stipulated judgment only after scrutinizing the settlement

 for fairness.” Snook v. Valley Ob-Gyn Clinic, P.C., 2015 U.S. Dist. LEXIS 2989,

 *2-3 (E.D. Mich. Jan. 12, 2015) (citing Lynn’s Food, 679 F.2d 1352-53). “If a

 settlement in an employee FLSA suit reflects ‘a reasonable compromise over issues,’

 such as FLSA coverage or computation of back wages that are ‘actually in dispute,’

 the court may approve the settlement ‘in order to promote the policy of encouraging

 settlement of litigation.’” Id. (citing Lynn’s Food, 679 F.2d at 1354).
Case 4:19-cv-12364-MFL-RSW ECF No. 22 filed 05/29/20            PageID.208     Page 5 of 10



         The Sixth Circuit has identified seven factors to aid courts in the determination

 of whether a proposed FLSA settlement is fair, reasonable, and adequate:

         (1) the risk of fraud or collusion; (2) the complexity, expense, and likely
         duration of the litigation; (3) the amount of discovery engaged in by the
         parties; (4) the likelihood of success on the merits; (5) the opinions of
         class counsel and class representatives; (6) the reaction of absent class
         members; and (7) the public interest.

 Arrington, 2012 U.S. Dist. LEXIS 157362 at *2-3; see also Crawford v. Lexington-

 Fayette Urban Cnty. Gov’t, 2008 WL 4724499 at *3 (E.D. Ky. Oct. 23, 2008) (citing

 Int’l Union, United Auto., Aerospace, and Agr. Implement Workers of Am. v. Gen.

 Motors Corp., 497 F.3d 615, 631 (6th Cir. 2007)). The above list is not exhaustive

 and courts do not necessarily apply all of the factors. Rather, the factors are

 guideposts used to determine the fairness of a proposed settlement. “A court

 applying these factors must do so in the context of the actual settlement.” Arrington,

 2012 U.S. Dist. LEXIS 157362 at *3.

      III.   THE PROPOSED SETTLEMENT IS FAIR AND REASONABLE
                  UNDER THE LYNN’S FOOD STORES STANDARD

 A.      The Absence of Fraud or Collusion in the Settlement

         In the instant case, there is a bona fide dispute over whether Defendants

 violated the FLSA. Based on the amount to be paid to Plaintiffs in this settlement,

 it is clear there was no fraud or collusion. The settlement provides a substantial

 payment to the Plaintiffs for a full three years, and will eliminate the risks and costs
Case 4:19-cv-12364-MFL-RSW ECF No. 22 filed 05/29/20          PageID.209     Page 6 of 10



 both sides would bear if this litigation continues to resolution on the merits. The

 Parties exchanged relevant documents and payroll data to educate each other about

 their respective positions. In agreeing upon the proposed settlement, the Parties had

 sufficient information and conducted an adequate investigation to allow them to

 make an educated and informed analysis and conclusion.

 B.    Complexity, Expense, and Likely Duration of the Litigation

       The complexity, expense, and length of continued litigation militate in favor

 of this settlement. Both sides acknowledge that the Parties’ respective positions are

 uncertain due to numerous factual and legal considerations. Should this matter

 continue, the Parties will engage in additional discovery for a lengthy period of time,

 likely followed any combination of dispositive motions.

       If Plaintiffs ultimately prevailed at trial, Defendants would be faced with the

 prospect of a verdict against it and the obligation to pay Plaintiffs’ damages,

 including attorneys’ fees and costs. If Defendants ultimately prevailed, Plaintiffs

 face dismissal of their claims and little to no recovery. The Parties agree that either

 outcome is at least possible in this litigation. For these reasons, this settlement is a

 reasonable means for the Parties to minimize future risks and litigation costs.

 C.    Amount of Discovery Engaged in By the Parties

       The Parties engaged in sufficient discovery, including Rule 26 Initial

 Disclosures and written discovery. As part of their settlement discussions, the
Case 4:19-cv-12364-MFL-RSW ECF No. 22 filed 05/29/20           PageID.210    Page 7 of 10



 Parties also exchanged numerous documents and other data relevant to Defendants’

 pay practices and Plaintiffs’ pay records, including all payroll and timekeeping

 records. The Parties reviewed this information, shared it with their respective clients,

 had discussions about it, and ultimately used it to evaluate and confirm the merits of

 the respective claims and defenses. One of the driving factors in this settlement was

 the desire to settle the case prior to incurring additional attorneys’ fees and costs

 associated with conducting additional formal discovery.

 D.    The Likelihood of Success on the Merits

       Each Party’s likelihood of success on the merits, and the degree of any such

 success, is uncertain, further suggesting that this settlement is fair and appropriate.

 Plaintiffs assert, and Defendants deny, that they are owed unpaid overtime due to

 Defendants’ alleged FLSA violations. Defendants assert that Plaintiffs’ allegations

 are not supported by the facts. The range of possible recovery by Plaintiffs is open

 to dispute. Even if Plaintiffs succeed on the merits of their claims, which would

 require substantial additional time and resources by both Parties, the specific amount

 of their recovery is uncertain. Thus, this proposed settlement is a fair and reasonable

 settlement in relation to the potential risks and recovery in this case.

 E.    The Opinion of Class Counsel and the Class Representatives

       Plaintiffs and their counsel are of the opinion that this proposed settlement is

 a fair and reasonable compromise of the disputed issues. This is evidenced by the
Case 4:19-cv-12364-MFL-RSW ECF No. 22 filed 05/29/20         PageID.211    Page 8 of 10



 named Plaintiffs’ signatures on the Agreement after lengthy discussions and being

 fully advised on the Agreement in all respects. Plaintiffs’ counsel are experienced

 FLSA litigators and enjoy strong national reputations in this practice area.

 F.    The Reaction of Absent Class Members

       There are currently no “absent class members” in this case. Plaintiffs brought

 this case under the FLSA and its collective action provision. 29 U.S.C. § 216(b).

 Because FLSA collective actions employ an “opt-in” mechanism, as opposed to the

 “opt-out” mechanism of Rule 23, no one is bound by this proposed settlement except

 those who affirmatively choose to participate.

 G.    The Public Interest

       The public interest is served by the proposed settlement and it is consistent

 with the intent of Congress in enacting the FLSA: “to raise substandard wages and

 to give additional compensation for overtime work … thereby helping to protect this

 nation ‘from the evils and dangers resulting from wages too low to buy the bare

 necessities of life and from long hours of work injurious to health.’” U.S. v.

 Rosenwasser, 323 U.S. 360, 361 (1945) (quoting Sen. Rep. No. 884 (75th Conf., 1st

 Sess.)).
Case 4:19-cv-12364-MFL-RSW ECF No. 22 filed 05/29/20         PageID.212    Page 9 of 10



         IV.   THE COURT SHOULD APPROVE PLAINTIFFS’
               NEGOTIATED ATTORNEYS’ FEES AND COSTS

       Section 216(b) of the FLSA provides that “[t]he court in such action shall, in

 addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable

 attorney’s fee to be paid by the defendant, and costs of the action.” 29 U.S.C. §

 216(b). An award of attorneys’ fees to a prevailing plaintiff under § 216(b) of the

 FLSA is mandatory, but the amount of the award is within the discretion of the judge.

 Fegley v. Higgins, 19 F.3d 1126, 1134 (6th Cir. 1994).

       Here, Plaintiffs’ counsel’s attorneys’ fees and costs are reasonable given the

 legal theories presented in the case and the amount of resources expended to

 investigate, research, analyze, and prevail on Plaintiffs’ overtime claims.

 Specifically, Plaintiffs’ counsel spent a significant amount of time investigating the

 potential claims, drafting pleadings, engaging in document review, creating a

 damage model, participating in meetings with Defendants’ counsel, researching case

 law, negotiating the settlement agreement, and filing the instant motion. These

 activities are necessarily time consuming. See Young Declaration, attached as

 Exhibit B.

       Plaintiffs submits that their attorneys’ fees and costs are more than reasonable

 and should be approved. Defendants take no position on Plaintiffs’ request for

 approval of attorneys’ fees and costs.
Case 4:19-cv-12364-MFL-RSW ECF No. 22 filed 05/29/20       PageID.213    Page 10 of 10



                               V.      CONCLUSION
       Based upon the foregoing, the Parties believe the settlement terms are fair,

 reasonable, and adequate. Accordingly, the Parties jointly request that the Court

 grant this Joint Motion for Approval of the Settlement and enter an Order approving

 the settlement, dismissing the case with prejudice as to all FLSA claims, directing

 Defendants to make all payments within seven (7) days of the entry of the Order,

 and retaining jurisdiction over this case to enforce the Settlement Agreement.

 Dated: May 29, 2020                          Respectfully submitted,

 /s/Jesse L. Young                            /s/Kenneth Hardin
 Jesse L. Young (P72614)                      Kenneth Hardin (P44681)
 Kreis, Enderle, Hudgins & Borsos, P.C.       Hardin Thompson, P.C.
 8225 Moorsbridge, PO Box 4010                30700 Telegraph Road, Suite 1675
 Kalamazoo, Michigan 49003-4010               Bingham Farms, MI 48025
 (269) 321-2311                               (412) 944-2166
 jyoung@kreisenderle.com                      kenhardin@hardinlawpc.net

 Counsel for Plaintiff                        Counsel for Defendant




                          CERTIFICATE OF SERVICE

       I hereby certify that on May 29, 2020, I electronically filed the foregoing
 paper with the Clerk of the Court using the ECF system, which will send notification
 of such filing to all parties of record.

                                 By:    /s/ Jesse L. Young
                                        Jesse L. Young (P72614)
                                        jyoung@kehb.com
